DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference character “514” in Figure 5 is a repeat of “510” and not the robot operating based on the obstacle boundary as stated in Paragraph 0098 lines 16-17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1208” in Figure 9 has been used to designate both the “rom” and “communication interface”. The communication interface should be “1218” as stated in Paragraph 0119 line 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim states “a laser device configured to detect surrounding”.  Examiner is unsure if applicant is referring to “surroundings” or if applicant is referring to “a surrounding environment” or “a surrounding area” etc. Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  on line 2 of the claim, “stop robot” should be “stop the robot”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 12 contains “the requirements of National Sanitization Foundation (NSF), requirements of American National Standards Institute (ANSI), requirements of U.S. Food and Drug Administration (FDA), or any combination of the foregoing”.  Where a requirement of an organization is used in a claim as a limitation to identify or describe a particular material, product, or process, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The claim scope is uncertain since the requirements of the organization cannot be used properly to identify any particular material, product, or process since the requirements are constantly changing. Thus, a requirement of an organization does not identify or describe the limitations associated with the invention.  In the present case, the requirement of an organization is used to identify/describe the support and, accordingly, the identification/description is indefinite because the requirements can change in the future and the present invention may not have the future requirements of the organizations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 14, 16-21, 23-24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al (US 9535421 B1) (Hereinafter referred to as Canoso).

Regarding Claim 1, Canoso teaches a robot comprising: 
a base having a plurality of wheels (See at least Canoso Column 9 lines 18-30 for the wheels; Column 2 line 62- Column 3 line 3 and Figure 1 reference character “138” for the base); 
a body having a bottom portion coupled above the base (See at least Canoso Column 2 line 62- Column 3 line 3 and Figure 1 reference character “104”), and a top portion above the bottom portion, the top portion configured to support food and/or drink (See at least Canoso Column 1 lines 14-16, the cargo containers are for holding objects for delivery which the examiner has interpreted to include foods and/or drinks; See at least Canoso Column 3 line 30-40, the cargo hold can be on the top portion);… 
…a second camera at the top portion, wherein the second camera is configured to view upward (See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 6 lines 50- 67, depth sensors, which can be cameras, can view upward; See at least Canoso Column 2 line 62- Column 3 line, top mounted sensors, which can be cameras, are interpreted as being on the top portion).
Canoso, in the first embodiment, fails to disclose…a first camera at the bottom portion, wherein the first camera is oriented to view upward. However, Canoso, in another embodiment, does teach this limitation (See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 6 lines 50- 67, depth sensors, which can be cameras, can view upward; See at least Canoso Column 11 lines 16-19 and Figure 7c “702-1”, the sensor, which can be a camera, is located on the bottom portion); 


Regarding Claim 2, the first embodiment of Canoso fails to disclose the first camera is oriented so that its field of detection covers a first area that is not covered by the second camera, and wherein the second camera is oriented so that its field of detection covers a second area that is not covered by the first camera. However, another embodiment in Canoso teaches this limitation (See at least Canoso Column 9 line 41-Column 10 line 7 and Figure 5, one camera is looking forward as seen in Figure 5 reference character “508’ ” and the other camera is looking down as seen in Figure 5 reference character “508”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have the two cameras oriented in different ways so their field of views can cover two different areas. The first embodiment discloses that depth sensors, which can include cameras, can be directed so that forward, backward, upward, and downward regions are monitored (See at least Canoso Column 6 lines 50- 67). Having two different cameras covering two different views allows for the robot 

Regarding Claim 3, the first embodiment of Canoso fails to disclose a third camera at the top portion, wherein the third camera is configured to view substantially horizontally. However, another embodiment in Canoso teaches this limitation (See at least Canoso Column 8 line 58-Column 9 line 6 and Figure 4, the first two depth sensors are IR video cameras and there is a third camera “402-2”, depth sensor “402-0” is a forward looking depth sensor which is interpreted as substantially horizontal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a third camera. Having a third camera would provide additional imaging capabilities (See at least Canoso Column 9 lines 2-6), which allows the robot to detect more of the surrounding environment. 

Regarding Claim 7, Canoso discloses a processing unit configured to obtain a map of an facility and determine a navigation route within the facility based on the map. (See at least Canoso Column 7 line 62-Column 8 line 4, the robot relies on simultaneous localization and mapping when autonomously moving and processes detected information to construct a map),

Regarding Claim 8, Canoso fails to disclose the robot further comprising a laser device configured to detect surrounding. However, Canoso does disclose that laser sensors can be used to detect the surrounding (See at least Canoso Column 1 lines 48-63 and Column 6 lines 43-50, even though lasers can be costly, they can provide a much wider view and have a longer effective range than depth sensors).
o (See at least Canoso Column 1 lines 48-63). One skilled in the art may be motivated to use the combination of depth and laser sensors together as to allow for a wide view, high accurate position sensing, and low cost since a high number of laser sensors would be too costly.

Regarding Claim 9, Canoso discloses the top portion comprises a support that is… coupled to a remaining part of the top portion (See at least Canoso Column 3 lines 30-40, the container, which is interpreted as the support, can be on the top of the robot), the support configured to support the food and/or the drink (See at least Canoso Column 1 lines 14-16, the cargo containers are for holding objects for delivery which the examiner has interpreted to include foods and/or drinks).
Canoso fails to disclose that the support is detachable. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the support to have the support be detachable. Since the container is being used to deliver items to a restaurant table (See at least Canoso Column 4 lines 35-42), one would be motivated to have the container be detachable as to allow customers to grab the container the food is on rather than the individual food items themselves similar to how a waiter would serve a customer.

Regarding Claim 10, Canoso fails to disclose a weight sensor coupled to the support. However, Canoso does disclose a weight sensor used by the support (See at least Canoso Column 10 line 63- Column 11 line 4, the weight sensor is used as a cargo sensor for the cargo container).


Regarding Claim 11, the first embodiment of Canoso fails to disclose a processing unit configured to receive an input from a weight sensor or a camera, and process the input to determine whether an item has been placed on, or removed from, the support. However another embodiment teaches a processor that receives input from sensors (See at least Canoso Column 9 lines 11-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a processor receive sensor inputs because this would allow the processor to be responsive to the sensor inputs (See at least Canoso Column 9 lines 11-17). 
In another embodiment, Canoso discloses a weight sensor or camera that is used to determine whether an item has been placed on, or removed from the support (See at least Canoso Column 10 lines 63- Column 11 line 4, a weight sensor or image sensor, which interpreted as a camera, are used for determining if an object has been placed or removed from the container). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another 

Regarding Claim 14, Canoso discloses a processing unit configured to generate a first control signal to stop robot to service a first table in a facility (See at least Canoso Column 4 lines 17-42 and lines 49-61, the robot delivers something to a delivery zone which could be a restaurant table, the robot must process sensor input to identify the delivery zone),…
The first embodiment of Canoso fails to disclose …generate a second control signal to move the robot towards a next destination in the facility based on a satisfaction of one or more criteria. However, another embodiment in Canoso teaches this limitation (See at least Canoso Column 11 lines 50-60, dirty dishes can be placed in the robot and the robot will bring those dishes back to the restaurant facility, the placing of dirty dishes is interpreted as the satisfaction of one or more criteria). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have the robot move to a next destination based on a satisfaction of one or more criteria. This would allow a delivery robot to move from one delivery spot to the next or return back to its home position after it is done delivering (See at least Canoso Column 11 lines 50-60, the delivery robot can deliver breakfast to every occupied hotel room or return to the restaurant with unwanted items). 

Regarding Claim 16, the first embodiment fails to disclose the one or more criteria comprises a change in a weight supported by the robot. However, another embodiment in Canoso teaches this limitation (See at least Canoso Column 11 lines 50-60, the placing of unwanted items, which will change the weight supported by the robot, causes the robot to return to the restaurant; See at least Canoso Column 4 lines 17-34, the robot delivers items that are retrieved from the container, which will change the weight of the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have the robot move to a next destination based on a change of weight. Canoso discloses that in some embodiments, the delivered item can be presumed or active measures can be utilized such as weight sensors or imaging (See at least Canoso Column 5 lines 33-38). This would allow a delivery robot to move from one delivery spot to the next or return back to its home position after it is done delivering by determining whether or not items have been placed or removed from the container. 

Regarding Claim 17, the first embodiment of Canoso fails to disclose the processing unit is configured to determine whether the one or more criteria is satisfied based on an optical image, or based on a parameter determined based on the optical image. However, another embodiment of Canoso teaches this limitation (See at least Canoso Column 11 lines 50-60, the placing of unwanted items, which can be detected by an image sensor, causes the robot to return to the restaurant; See at least Canoso Column 4 lines 17-34, the robot delivers items that are retrieved from the container, which will change the weight of the container). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another 

Regarding Claim 18, the first embodiment of Canoso fails to disclose the next destination comprises a second 10table to be serviced, or a home position. However, another embodiment of Canoso teaches this limitation (See at least Canoso Column 11 lines 50-60, the robot returning to the restaurant after being placed with dirty dishes is interpreted as the robot going to a home position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have the robot move to a home position. Since Canoso discloses a delivery robot (See at least Canoso Column 2 lines 51-61), the robot will have to return to a home position in order to pick up more delivery items or to drop off unwanted items (See at least Canoso Column 11 lines 50-60, unwanted items like dirty dishes can be returned to the restaurant). A delivery robot cannot deliver if it has no more items in the container or if the container is filled with unwanted items. 

Regarding Claim 19, Canoso discloses an optical camera configured to view a spatial region above a food supporting surface associated with the top portion (See at least Canoso Column 3 line 30-40, the container can be on the top portion of the robot; See at least Canoso Column 1 lines 14-16, the cargo containers are for holding objects for delivery which the examiner has interpreted to include foods and/or drinks; See at least Canoso Column 5 lines 33-38, imaging can be used to determine if items have been delivered or removed from the container; See at least Canoso Column 6 lines 28-42, 

Regarding Claim 20, Canoso discloses the first camera comprises a first depth- sensing camera, and the second camera comprises a second depth sensing camera (See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 3 lines 41-44, sensors, which include cameras, can include depth).

Regarding Claim 21, the first embodiment of Canoso fails to disclose a third depth-sensing camera. However, another embodiment in Canoso discloses this limitation (See at least Canoso Column 6 lines 50-67, multiple depth sensors can be used to overcome the limitations of the depth sensor’s narrow views such that forward, backward, upward and downward are monitored; See at least Canoso Column 8 line 58-Column 9 line 6, “402-2” is a third camera and sensors “402-0” and “402-1” are depth sensors that can include an IR video camera which monitor the forward and downward areas). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a third depth-sensing camera. Having a third camera would provide additional imaging capabilities (See at least Canoso Column 9 lines 2-6). 

Regarding Claim 23, the first embodiment of Canoso fails to disclose a speaker at the top portion or the bottom portion, and a processing unit configured to control the speaker to provide audio information. However, another embodiment in Canoso discloses this limitation (See at least Column 8 line 48-50 and Figure 4 reference character “436”, the speaker is on the top portion). 


Regarding Claim 24, Canoso discloses a microphone at the top portion or the bottom portion (See at least Canoso Column 3 lines 45-48 and Figure 1 “114”, user interface is on the top portion; See at least Canoso Column 7 lines 25-38, a user interface such as voice control is interpreted as a microphone).

Regarding Claim 26, the first embodiment of Canoso fails to disclose the bottom portion comprises a slot configured to accommodate a container, wherein the container is sized for holding tableware and/or food menus. However, another embodiment in Canoso discloses this limitation (See at least Canoso Column 11 lines 50-60 and Figure 9, dirty dishes are interpreted as tableware and containers “982” are on the bottom portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a slot on the bottom portion that can contain tableware. This would allow the delivery robot to carry unwanted items like dirty dishes back to the restaurant (See at least Canoso Column 11 lines 50-60). 

Regarding Claim 29, Canoso discloses a first motor coupled to a first wheel of the plurality of wheels, and a second motor coupled to a second wheel of the plurality of wheels (See at least Canoso .

Claims 4-6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Farlow et al (US 9902069 B2) (Hereinafter referred to as Farlow).

Regarding Claim 4, the first embodiment in Canoso fails to disclose a processing unit configured to obtain a first point cloud from the first camera, and a second point cloud from the second camera, and process the first and second point clouds. However, another embodiment teaches a processor that receives input from sensors (See at least Canoso Column 9 lines 11-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a processor receive sensor inputs because this would allow the processor to be responsive to the sensor inputs (See at least Canoso Column 9 lines 11-17). 
A third embodiment of Canoso discloses the processing of sensor data, which includes camera images from multiple cameras (See at least Canoso Column 14 lines 11-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of a third embodiment to process the camera images from multiple cameras. This will allow the robot to obtain local knowledge of object positions in the environment (See at least Canoso Column 14 lines 11-26). 
Canoso fails to disclose the use of point clouds. However, Farlow teaches this limitation (See at least Farlow Column 19 lines 39-59). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Farlow to have a processor obtain point clouds from the cameras. This would allow the 

Regarding Claim 5, the first embodiment in Canoso fails to disclose the processing unit is configured to remove height components in the first and second point clouds, to obtain first and second two-dimensional point clouds, and wherein the processing unit is configured to combine the first and second two-dimensional point clouds to determine an obstacle boundary. However, another embodiment in Canoso discloses the processing of sensor data, which includes camera images from multiple cameras (See at least Canoso Column 14 lines 11-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of another embodiment to process the camera images from multiple cameras. This will allow the robot to obtain local knowledge of object positions in the environment (See at least Canoso Column 14 lines 11-26).
Farlow discloses removing height components in the point clouds to obtain two-dimensional point clouds (See at least Farlow Column 34 line 57-Column 35 line 8 and Figure 21A, the 3-d grid is turned into a 2-d grid and Figure 21A shows the 2-d grid with no height component). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiment disclosed in Canoso to incorporate the teachings of Farlow to have the 3-d point clouds converted into 2-d point clouds. Since the robot only moves in two dimensions (the robot disclosed in Canoso cannot travel in the z-direction), the robot can only avoid obstacles by moving in those two dimensions. Farlow discloses the robot’s need to execute an object detection obstacle avoidance (ODOA) strategy (See at least Farlow Column 34 lines 51-56). Using a grid in two dimensions, rather than 

Regarding Claim 6, the first embodiment in Canoso fails to disclose the processing unit is configured to steer the robot based on the obstacle boundary. However, another embodiment in Canoso discloses this limitation (See at least Canoso Column 14 lines 46-56, the local planner is interpreted as the processing unit which adjusts the local plan to avoid or go around blockages or obstructions in the robot’s path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of another embodiment to steer the robot based on the obstacle boundary. This will allow the robot to avoid objects or people while traveling to a desired destination (See at least Canoso Column 14 lines 46-56). 

Regarding Claim 28, Canoso fails to disclose a touch-screen device that is detachably coupled to the top portion or the bottom portion. However, Farlow teaches this limitation (See at least Farlow Column 11 lines 9-38 and Figure 9, the second computing tablet, which has a touch-screen, is removably connected to the top portion of the robot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Farlow to have a touch-screen device detachably couple to the top portion. This would allow a user to remotely control the operation of the robot or use software applications on the touch-screen (See at least Farlow Column 12 lines 45-53). It also would also allow a user to remove and/or replace the tablet if it is broken or damaged. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Arena (US 10134205 B2) (Hereinafter referred to as Arena).

Regarding Claim 12, Canoso fails to disclose the support meets requirements of National Sanitization Foundation (NSF), requirements of American National Standards Institute (ANSI), requirements of U.S. Food and Drug Administration (FDA), or any combination of the foregoing. However, Arena discloses this limitation (See at least Arena Column 2 line 46-58, the transporting of foods from farm to table must be kept safe by following FDA requirements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Arena to have the support meet the requirements of the FDA. Since the support is supporting food and/or drinks, one would be motivated to comply with FDA requirements in order to prevent contamination during transportation (See at least Arena Column 2 line 46-58). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Hofleitner et al (US 20180352612 A1) (Hereinafter referred to as Hofleitner).

Regarding Claim 13, Canoso fails to disclose the support is configured to withstand a temperature that is above 135°F. However, Hofleitner teaches this limitation (See at least Hofleitner Paragraph 0088, the containers, which are interpreted as the support, are made from silicon-based materials which can withstand temperatures well above 135°F). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Hofleitner to have . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Kawamura et al (US 20190270204 A1) (Hereinafter referred to as Kawamura). 

Regarding Claim 15, Canoso fails to disclose the one or more criteria comprises a lapse of a predetermined period. However, Kawamura teaches this limitation (See at least Kawamura Paragraph 0115, the robot travels and collects articles based on a prescribed time, which is interpreted as a predetermined period).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Kawamura to have the criteria comprise of a lapse of a predetermined period. This would allow the robot to travel and collect dishes at an appropriate timing (See at least Kawamura Paragraph 0115). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Ko (US 20200262084 A1) (Hereinafter referred to as Ko). 

Regarding Claim 22, Canoso fails to disclose the bottom portion has a first cross sectional dimension, and the top portion has a second cross sectional dimension that is larger than the first cross sectional dimension. However, Ko teaches this limitation (See at least Ko Figure 1, the top portion is interpreted to be where the service units “100” begin and everything above that). 
. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Wang et al (US 20200061843 A1) (Hereinafter referred to as Wang). 

Regarding Claim 25, Canoso teaches …buttons at the top portion (See at least Canoso Column 3 lines 45-48 and reference character “114” in Figure 1, user interface is on the top portion; See at least Canoso Column 7 lines 25-38, a user interface can be a hard keyboard which is interpreted as buttons). 
Canoso fails to disclose one or more programmable buttons…However, Wang teaches limitation (See at least Wang Paragraph 0041 and Figure 2, the malfunction button “13” may be reprogrammable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Canoso with the teachings of Wang to have programmable buttons. This would allow a user to change the programmed motion-related function and switch the robot to different operation modes (See at least Wang Paragraph 0008).   

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Dooley et al (US 20200339350 A1) (Hereinafter referred to as Dooley). 

Regarding Claim 27, Canoso fails to disclose the top portion has a frame that is moveable in a vertical direction from a first position to a second position. However, Dooley teaches this limitation (See at least Dooley Paragraph 0072, the support column can vertically move that raises or lowers the upper deck). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Dooley to have the top portion have a vertically movable frame. This would allow the top portion to adjusts it’s height to be leveled with a user or another surface (See at least Dooley Paragraph 0073). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 and 8 of copending Application No. 16/351,412 in view of Canoso. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the robot disclosed in application 16/351,412 with the Canoso to have one camera positioned in the bottom portion, another camera positioned on the top portion, and having both cameras configured to view upward. Claim 8 of application 16/351,412 (which includes all the limitations of Claims 1 and 7 of application 16/351,412) discloses there are two cameras and Claim 2 of application 16/351,412 (which includes all the limitations of Claim 1 of application 16/351,412) discloses a bottom portion and top portion. One would have been motivated to combine the cameras from Claim 8 of application 16/351,412 with the robot in Claim 2 of application 16/351,412 so as to allow the robot to sense objects outside the robot.  Canoso discloses sensors on the top portion and bottom portion of the body (See at least Canoso Figure 7c) and that sensors, which can include cameras, can be oriented .
This is a provisional nonstatutory double patenting rejection.

Current Application 16/351,409
Copending Application 16/351,412 
Claim 1-A robot comprising: a base having a plurality of wheels;
Claim 1- A robot comprising: a base having a plurality of wheels
Claim 1-a body having a bottom portion coupled above the base,
Claim 1-a body having a bottom portion coupled above the base
Claim 1-and a top portion above the bottom portion, 
Claim 1-and a top portion above the bottom portion;
the top portion configured to support food and/or drink;
Claim 2-the top portion comprises a support for supporting the food and/or the drink
Claim 1-a first camera at the bottom portion, wherein the first camera is oriented to 10view upward;
Claim 8-first camera is oriented so that its field of detection covers a first area that is not covered by the second camera,
Claim 1-and a second camera at the top portion, wherein the second camera is configured to view upward.
Claim 8- the second camera is oriented so that its field of detection covers a second area that is not covered by the first camera.


Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 8 of copending Application No. 16/351,412 in view of Canoso. Claim 2 teaches that both cameras have different fields of detection which Claim 8 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 9 of copending Application No. 16/351,412 in view of Canoso. Claim 3 teaches a third camera on the top portion that is configured to view substantially horizontally which Claim 9 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 10 of copending Application No. 16/351,412 in view of Canoso. Claim 4 teaches a processing unit which is configured to obtain and process point clouds from the two cameras, which Claim 10 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 11 of copending Application No. 16/351,412 in view of Canoso. Claim 5 teaches the processing unit removing the height components of the first and second point clouds and combine the point clouds to obtain the obstacle boundary, which Claim 11 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 12 of copending Application No. 16/351,412 in view of Canoso. Claim 6 teaches a processing unit is configured to steer the robot based on the obstacle boundary, which Claim 12 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8 and 15 of copending Application No. 16/351,412 in view of Canoso. Claim 7 teaches a processing unit which is configured to obtain a map of a facility and determine a navigation route within the facility based on the map, which Claim 15 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8 and 16 of copending Application No. 16/351,412 in view of Canoso. Claim 8 teaches a laser device configured to detect surrounding, which Claim 16 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 8 of copending Application No. 16/351,412 in view of Canoso. Claim 9 teaches that the support is detachable. Claim 2 of copending Application No. 16/351,412 teaches that support is on the top portion and can support food and/or drinks but it fails to disclose that the support is detachable.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the support disclosed in Claim 2 of copending Application No. 16/351,412 to have the support be detachable. Since the container is being used to deliver items to a restaurant table (See at least Canoso Column 4 lines 35-42), one would be motivated to have the container be detachable as to allow customers to grab the container the food is on rather than the individual food items themselves similar to how a waiter would serve a customer. 


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 8 of copending Application No. 16/351,412 in view of Canoso. Claim 10 teaches a weight sensor couple to the support, which Claim 2 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8 and 19 of copending Application No. 16/351,412 in view of Canoso. Claim 12 teaches the support meeting the requirements of the NSF, ANSI, or FDA, which Claim 19 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 8 of copending Application No. 16/351,412 in view of Canoso. Claim 13 teaches the support being able to withstand a temperature above 135oF, which Claim 2 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, 13, and 20 of copending Application No. 16/351,412 in view of Canoso. Claim 14 teaches a processing unit generating a control signal to stop the robot to service a first table and generate a second control signal to move the robot to a next destination based on a satisfaction of . 
This is a provisional nonstatutory double patenting rejection.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, 14 and 20 of copending Application No. 16/351,412 in view of Canoso. Claim 15 teaches the criteria being a lapse of a predetermined period, which Claim 14 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 8 of copending Application No. 16/351,412 in view of Canoso. Claim 20 teaches the first and second cameras being depth-sensing cameras, which Canoso also teaches that same limitation (See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 3 lines 41-44, sensors, which include cameras, can include depth). One would be . 
This is a provisional nonstatutory double patenting rejection

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 9 of copending Application No. 16/351,412 in view of Canoso. Claim 21 teaches the third camera being a depth-sensing camera, which Canoso also teaches that same limitation (See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 3 lines 41-44, sensors, which include cameras, can include depth). One would be motivated to have the third camera be depth-sensing cameras as this would allow the robot to detect the location of obstacles relative to the robot and avoid the obstacles (See at least Canoso Column 1 lines 38-47). 
This is a provisional nonstatutory double patenting rejection

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, and 21 of copending Application No. 16/351,412 in view of Canoso. Claim 22 teaches the cross sectional dimension of the top portion is larger than the cross sectional dimension of the bottom portion, which Claim 21 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, and 22 of copending Application No. 16/351,412 in view of Canoso. Claim . 
This is a provisional nonstatutory double patenting rejection

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, and 23 of copending Application No. 16/351,412 in view of Canoso. Claim 24 teaches a microphone at the top or bottom portion, which Claim 23 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, and 24 of copending Application No. 16/351,412 in view of Canoso. Claim 25 teaches one or more programmable buttons at the top portion, which Claim 24 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, and 25 of copending Application No. 16/351,412 in view of Canoso. Claim 26 teaches the bottom portion comprises a slot configured to accommodate a container, wherein the container is sized for holding tableware and/or food menus, which Claim 25 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, and 26 of copending Application No. 16/351,412 in view of Canoso. Claim 27 teaches the top portion has a frame that is moveable in a vertical direction from a first position to a second position, which Claim 26 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, and 27 of copending Application No. 16/351,412 in view of Canoso. Claim 28 teaches a touch-screen device that is detachably coupled to the top portion or the bottom portion, which Claim 27 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8, and 28 of copending Application No. 16/351,412 in view of Canoso. Claim 29 teaches a first motor coupled to a first wheel of the plurality of wheels, and a second motor coupled to a second wheel of the plurality of wheels, which Claim 28 of copending Application No. 16/351,412 also teaches that same limitation. 
This is a provisional nonstatutory double patenting rejection

Current Application 16/351,409
Copending Application 16/351,412 
Claim 1 
Combination of Claims 2 and 8 with Canoso 
Claim 2 
Combination of Claims 2 and 8 with Canoso
Claim 3 
Combination of Claims 2 and 9 with Canoso

Combination of Claims 2 and 10 with Canoso
Claim 5 
Combination of Claims 2 and 11 with Canoso
Claim 6
Combination of Claims 2 and 12 with Canoso
Claim 7 
Combination of Claims 2, 8, and 15 with Canoso
Claim 8
Combination of Claims 2, 8, and 16 with Canoso
Claim 9 
Combination of Claims 2 and 8 with Canoso
Claim 10
Combination of Claims 2 and 8 with Canoso
Claim 11
Combination of Claims 2, 8, and 18 with Canoso
Claim 12
Combination of Claims 2, 8, and 19 with Canoso
Claim 13
Combination of Claims 2 and 8 with Canoso
Claim 14
Combination of Claims 2, 8, 13 and 20 with Canoso
Claim 15
Combination of Claims 2, 8, 14 and 20 with Canoso
Claim 20
Combination of Claims 2 and 8 with Canoso
Claim 21
Combination of Claims 2 and 9 with Canoso
Claim 22
Combination of Claims 2, 8, and 21 with Canoso
Claim 23
Combination of Claims 2, 8, and 22 with Canoso
Claim 24
Combination of Claims 2, 8, and 23 with Canoso
Claim 25
Combination of Claims 2, 8, and 24 with Canoso
Claim 26
Combination of Claims 2, 8, and 25 with Canoso
Claim 27
Combination of Claims 2, 8, and 26 with Canoso
Claim 28
Combination of Claims 2, 8, and 27 with Canoso
Claim 29
Combination of Claims 2, 8, and 28 with Canoso


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eun et al (US 20200306984 A1) discloses a modular movable robot that is capable of providing various services and autonomous driving. 
Sugishita et al (US 20180150078 A1) discloses an autonomous mobile device and delivery method
Huang et al (US 20170011580 A1) discloses a system and method of selling goods or services using a mechanized mobile merchant. 
Kato et al (US 20200361078 A1) teaches an article carrying robot 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666